DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Response to Restriction Requirement filed on 06/15/2022.
Claims 2, 3, 5 and 6 have been withdrawn from consideration.
Claims 1 and 4 are currently pending and have been examined.
Election/Restrictions
Claims 2, 3, 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2022.
Applicant’s election of Group I, claims 1 and 4, in the reply filed on 06/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate both a cloud server (from [0046]) in Fig. 1 and the server control unit in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: R60.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: G60.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner notes that either amending Fig. 6 to replace the character “R60” with “G60” or amending specification paragraphs [0090]-[0091] to replace the character “G60” with “R60” will overcome both the G60 and R60 objections above.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0012] recites “Furthermore, general packages is different from prepared meals…easy for the user to receive it..” It appears paragraph [0012] should recite ““Furthermore, general packages are different from prepared meals…easy for the user to receive it.”
Paragraph [0046] recites “The could server that achieves…” when it appears it should recite “The cloud server that achieves…”
Paragraph [0113] recites “…a record whose rea ID is the area ID…” when it appears it should recite “…a record whose area ID is the area ID…”
Paragraph [0156] recites “…with the user area IDs “CB0012” and “KJ0080”…” when it appears it should recite “…with the user area IDs “CB0012” and “LK0080”…” to match Fig. 11 and the rest of [0156].
Paragraph [0175] recites “More specifically, in step S57, as in step S45 (Fig. 16), the control unit 11 obtains, from the customer table Tcs (Fig. 11), one or more user area IDs (e.g., "CB0011", "CB0012", and "LK0080") associated with the user ID (e.g., "GUEST0020") of the change target user received in step S52 (step S54)”. It appears like “(step 54)” should be removed. Step S54 is determining whether the change target user will be absent, and does not appear to cover obtaining user area IDs or receiving the User ID of the change target user
Appropriate correction is required.
The abstract of the disclosure is objected to because the abstract not directed to the elected claims, and is instead directed to a non-elected group. Specifically, the abstract considers the embodiment in which the current position of the delivery vehicle is used to determine alternative delivery location(s). The elected claims instead use a delivery route of the delivery vehicle. Correction is required. See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  
The second “obtains” paragraph (last full paragraph on page 67) recites “the obtained user ID”. This appears to be referring back to “a user identifier” in the preceding paragraph. Examiner recommends standardizing how this limitation is being referenced, or explicitly showing that “identifier” is being shortened to “ID”, to avoid possible confusion over whether the user identifier and user ID are separate entities or the same.
Similarly, the third “obtains” paragraph (first full paragraph on page 68) recites “the package ID”. This appears to be referring back to “package identifiers” in the first “wherein” paragraph of claim 1. Similar to the above bullet point, Examiner recommends standardizing how this limitation is being referenced, or explicitly showing that “identifier” is being shortened to “ID”, to avoid possible confusion over whether the package identifier and package ID are separate entities or the same.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining an alternative delivery location for a user that will be absent from the original delivery location at the delivery time. 
As an initial matter, claims 1 and 4 both fall into at least the machine category of statutory subject matter. Therefore, all claims fall into at least one of the statutory categories. Eligibility analysis proceeds to Step 2A.
Claim 1 recites the concept of determining an alternative delivery location for a user that will be absent from the original delivery location at the delivery time which is a certain method of organizing human activity including managing commercial interactions. Presenting information indicating a delivery location of a package to be delivered to each of one or more users, comprising: storing, for each of the one or more users, candidate information indicating one or more delivery location candidates, which are candidates for the delivery location, determined on a basis of movement history information indicating a history of current positions of the user; and perform a process using information received and information stored, wherein stores in advance, in order of delivery for the one or more users, package information in which user identifiers for identifying the one or more users, package identifiers for identifying the packages for the one or more users, delivery location information indicating delivery locations specified by the one or more users, third or fourth information, and preferred delivery time information indicating times desired by the one or more users at which the packages are to be delivered associated with one another, wherein the third information indicates that the delivery location indicated by the delivery location information is a location specified by each of the one or more users and the fourth information indicates that the delivery location indicated by the delivery location information is a location determined on a basis of the candidate information regarding each of the one or more users, and wherein obtains a user identifier, delivery location information, and preferred delivery time information associated in the package information with a package identifier of a package to be delivered next, obtains second positional information indicating a current position of a change target user identified by the obtained user ID from movement history information regarding the change target user, estimates, on a basis of the obtained second positional information, target delivery location information, which is the obtained delivery location information, and the obtained preferred delivery time information, whether the change target user will be absent from a delivery location indicated by the target delivery location information at the time indicated by the obtained preferred delivery time information, obtains, if estimating that the change target user will be absent, next delivery location information, which is the delivery location information associated in the package information with the package ID of a next-next package to be delivered, calculates a driving route from the delivery location indicated by the target delivery location information to a delivery location indicated by the next delivery location information, compares areas within a first distance from positions of one or more target candidates, which are one or more delivery location candidates indicated by the candidate information regarding the change target user, with positions on the driving route, causes, if areas within the first distance from the positions of one or more of the one or more target candidates include a position on the driving route, transmit alternative information for determining one or more close delivery locations, which are the one or more of the one or more target candidates, as the one or more alternative delivery locations, and causes, if receives delivery location information indicating one of the one or more alternative delivery locations from the change target user, transmit presentation information indicating that the package for the change target user is to be delivered to the alternative delivery location indicated by the delivery location information all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a presentation apparatus, a delivery vehicle, a memory, a communicator that communicates with terminals, a first terminal, one or more second terminals, and a processor. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a presentation apparatus, a delivery vehicle, a memory, a communicator that communicates with terminals, a first terminal, one or more second terminals, and a processor amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 4 recites the concept of determining an alternative delivery location for a user that will be absent from the original delivery location at the delivery time which is a certain method of organizing human activity including managing commercial interactions. Presenting information indicating delivery locations of packages, comprising: storing, for each of one or more users, candidate information indicating one or more delivery location candidates, which are candidates for the delivery location; and performs a process using information received and information stored, wherein obtains second positional information indicating a current position of one of the one or more users and target delivery location information and preferred delivery time information regarding the package to be delivered, estimates, on a basis of the second positional information, the target delivery location information, and the preferred delivery time information, whether the user will be absent from a delivery location indicated by the target delivery location information at a time indicated by the obtained preferred delivery time information, obtains, if determining that the user will be absent, next delivery location information, which is delivery location information regarding a package to be delivered next, calculates a driving route of the delivery vehicle from the delivery location indicated by the target delivery location information to a delivery location indicated by the next delivery location information, compares areas within a first distance from positions of one or more target candidates, which are stored and which are delivery location candidates for the user, with positions on the driving route, and causes, if the areas include a position on the driving route, to transmit, to the user, one or more pieces of alternative delivery location information indicating one or more target location candidates all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a presentation apparatus, a memory, a communicator that communicates with terminals, a first terminal, one or more second terminals, a delivery vehicle, and a processor. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a presentation apparatus, a memory, a communicator that communicates with terminals, a first terminal, one or more second terminals, a delivery vehicle, and a processor amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Patent No. 10,643,171; hereafter known as Zhang), in view of Gillen et al. (U.S. Pre-Grant Publication No. 2014/0180959, hereafter known as Gillen), Yaqub et al. (U.S. Pre-Grant Publication No. 2008/0275643, hereafter known as Yaqub), Putcha et al. (U.S. Pre-Grant Publication No. 2017/0316370, hereafter known as Putcha), and Cooper (U.S. Pre-Grant Publication No. 2018/0356823, hereafter known as Cooper).
Regarding claim 1, Zhang teaches:
A presentation apparatus that presents, to a delivery vehicle, information indicating a delivery location of a package to be delivered by the delivery vehicle to each of one or more users (see Fig. 1 Delivery system 140 and Col. 7 lines 19-25 and 33-38 "a delivery agent (not shown) associated with the delivery system 140 uses the delivery system computing device 141 to facilitate a delivery to a user 101. In an example embodiment, the delivery agent receives a delivery route on the delivery agent computing device 151 from the delivery system 140 via the network 120...the delivery agent travels via received delivery route to the location of the user computing device 110. In an example embodiment, the delivery agent computing device 151 is a mobile handheld device. In another example embodiment, the delivery agent computing device 151 is built in to the delivery vehicle 150")
the presentation apparatus comprising: a memory storing, for each of the one or more users, (see Col. 7 lines 45-48 "the data storage unit 142 comprises a local or remote data storage structure accessible to the delivery system computing device 141 suitable for storing information" and Col. 7 lines 50-53 “the data storage unit 142 stores locations of the user computing device 110…logged by the delivery system 140”)
a communicator that communicates information with a first terminal, which is an information terminal provided for the delivery vehicle, and one or more second terminals, which are information terminals used by the one or more users (see Col. 4 lines 57-59 "Each network computing device 110, 130, 140, and 150 includes a device having a communication module capable of transmitting and receiving data over the network 120" for the communicator, Col. 7 lines 19-25 "a delivery agent (not shown) associated with the delivery system 140 uses the delivery system computing device 141 to facilitate a delivery to a user 101. In an example embodiment, the delivery agent receives a delivery route on the delivery agent computing device 151 from the delivery system 140 via the network 120" for communication with a first terminal, and Col. 6 lines 42-44 "the user computing device 110 communicates with...the delivery system 140 via the network 120")
and a processor that performs a process using information received by the communicator and information stored in the memory (see Fig. 8 processor 2010 and Col. 23 lines 23-25 "The processor 2010 may be configured to execute code or instructions to perform the operations and functionality described herein" for the processor performing the disclosed operations. Col. 6 lines 7-9 "The user 101 may interact with a shopping application 116 that communicates with the delivery system 140 to select a delivery time window" and Col. 7 lines 50-53 "the data storage unit 142 stores locations of the user computing device 110 and/or the delivery agent computing device 151 logged by the delivery system 140" for the information received by the communicator and information stored in memory used in the processes)
wherein the memory stores in advance, in order of delivery for the one or more users, package information in which user identifiers for identifying the one or more users,  (see Col. 6 lines 51-55 "the merchant system 130... is a component of a delivery system 140" and Col. 2 lines 48-58 "the user provides shipping information to the merchant website, selects a delivery time window, selects an option to deliver to the user computing device location at the time of delivery, confirms the shipping options, and places the order after being presented with a map of a delivery area. Example shipping information may comprise a name and physical address associated with the user, such as the user's residential address or business address. An example delivery time window may comprise a date and a range of time wherein the user should expect delivery" for user name, delivery address and preferred delivery time window provided to merchant website, which is a component of the delivery system. Zhang also teaches one delivery so the information is stored in order of delivery)
and wherein the processor obtains a user identifier, delivery location information, and preferred delivery time information associated in the package information with  (see Col. 6 lines 51-55 "the merchant system 130... is a component of a delivery system 140" and Col. 2 lines 48-58 "the user provides shipping information to the merchant website, selects a delivery time window, selects an option to deliver to the user computing device location at the time of delivery, confirms the shipping options, and places the order after being presented with a map of a delivery area. Example shipping information may comprise a name and physical address associated with the user, such as the user's residential address or business address. An example delivery time window may comprise a date and a range of time wherein the user should expect delivery" Zhang teaches one delivery being made, so the information input by the user is for the "next" delivery)
obtains second positional information indicating a current position of a change target user identified by the obtained user ID from movement history information regarding the change target user (see Col. 7 lines 50-53 and 57-61 "the data storage unit 142 stores locations of the user computing device 110...logged by the delivery system 140...the delivery logistics module 146 communicates with the data storage unit 142...to determine the current locations of...the user computing device 110" location of user access from storage of user locations)
estimates, on a basis of the obtained second positional information, target delivery location information, which is the obtained delivery location information, and the obtained preferred delivery time information, whether the change target user will be absent from a delivery location indicated by the target delivery location information at the time indicated by the obtained preferred delivery time information (see Col. 17 lines 28-35 "If the delivery time window has arrived, the method 230 proceeds to block 240 in FIG. 2. Returning to FIG. 2, in block 240, the delivery system 140 determines if the user 101 is outside of the delivery area. For example, when the delivery time window begins, the delivery system 140 logs the location of the user computing device 110 and determines if the location of the user computing device 110 is within the delivery area" and Col. 12 lines 37-50 “the delivery area may comprise any physical point within a circular area with a radius that is less than or equal to a predefined distance from a fixed physical point. In this example, the delivery area may be a circular area with a radius of 5 miles from a fixed physical point. In this example, the fixed physical point may comprise the shipping address provided by the user. For example, if the user 101 leaves the delivery area during the delivery time window or is not present within the delivery area at the start of the delivery time window, the delivery system may decline to deliver an order of a user 101 and may give the user 101 the option to reschedule the delivery, cancel the order, or accept delivery to the physical address provided by the user 101” delivery time window and delivery area specified by user. If user is not within target location at start of window, determines delivery should be skipped/rescheduled)
Zhang further teaches in Col. 18 line 44 through Col. 19 line 17 that the user specifies a new delivery area when the delivery needs to be rescheduled due to the user being absent from the delivery area at the desired delivery time. Zhang also teaches determining a route to the delivery location for the delivery agent in Col. 7 lines 19-25. Zhang strongly implies that when a delivery is rescheduled in step 660, a new route is transmitted to the delivery agent (see Col. 21 lines 9-23 for updating delivery routes based on changing locations, and see Col. 18 line 44 through Col. 19 line 17 for the user changing the location when rescheduling). However, Zhang does not explicitly teach the memory storing candidate information of delivery location candidates, package identifiers, and third or fourth information, wherein the third information indicates a user-specified delivery location and fourth information indicates a delivery location determined based on candidate location information. Zhang also does not explicitly teach obtaining the delivery location information of a next-next package to be delivered if the change target user is estimated to be absent, calculating a driving route from the delivery location to the next delivery location, comparing areas around the candidate locations with the delivery route, transmitting alternate delivery information when an area around a candidate location includes a position on the delivery route, and transmitting presentation information to the vehicle terminal regarding an indicated alternative delivery location. Gillen teaches:
the presentation apparatus comprising: a memory storing, for each of the one or more users, candidate information indicating one or more delivery location candidates, which are candidates for the delivery location, determined on a basis of movement history information indicating a history of current positions of the user (see [0078] "The process beings at Block 600 with the one or more carrier servers 104 receiving data related to the customer's location. Sources of this data may include an electronic calendar hosted by the carrier, a customer's personal calendar (e.g., outlook calendar), social media location information (e.g., FaceBook, LinkedIn, Twitter, MySpace, Google+, deviantART, LiveJournal, Tagged, Piinerest, Orkut, Pinterest, LINE (Japan), WeChat (China), etc.), geolocators (e.g., smart phones, car navigation devices, computer devices or internet connected devices with geolocation code information), and/or RFID tracing devices. In various embodiments, the one or more carrier servers 104 may periodically gather and store this data for use in further calculations" and [0080] "the one or more carrier servers 104 may analyze a certain time frame of data (e.g., a week, a month, a quarter, a year, etc.) to ascertain where the customer typically resides on certain days of the week (e.g., works at certain locations on certain days) or other patterns (e.g., customer frequents certain stores, restaurants, pharmacies, etc.). The one or more carrier servers 104 may then establish a threshold number of occurrences within a certain time frame to identify a location "match." Multiple occurrences may be identified as a match if each location is within a certain threshold distance")
wherein the memory stores in advance, in order of delivery for the one or more users, package information in which user identifiers for identifying the one or more users, package identifiers for identifying the packages for the one or more users, delivery location information indicating delivery locations specified by the one or more users, third or fourth information, and preferred delivery time information indicating times desired by the one or more users at which the packages are to be delivered associated with one another (see [0069] "The customer may request immediate delivery to the original address thereby bypassing the Mobile Delivery" for third information, [0069] "the customer may choose to have the item delivered via the Mobile Delivery service" for fourth information, and [0064] for item identifier associated with customer name. [0054] for user identifier and delivery location information and [0069] for a specified delivery time)
wherein the third information indicates that the delivery location indicated by the delivery location information is a location specified by each of the one or more users and the fourth information indicates that the delivery location indicated by the delivery location information is a location determined on a basis of the candidate information regarding each of the one or more users (see [0069] "The customer may request immediate delivery to the original address thereby bypassing the Mobile Delivery" third information for a delivery location specified by the user. [0069] "the customer may choose to have the item delivered via the Mobile Delivery service" and [0070] "Assuming the Mobile Delivery service is selected for the particular item(s) (e.g., by the customer or automatically), the one or more carrier servers 104 may identify possible alternative delivery location(s) at Block 540 for selection by the customer at Block 550. These alternative delivery location(s) may be determined based on the GPS location of the customer's mobile device" for fourth information indicating a location based on user information)
and causes, if the communicator receives delivery location information indicating one of the one or more alternative delivery locations from the second terminal used by the change target user, the communicator to transmit, to the first terminal, presentation information indicating that the package for the change target user is to be delivered to the alternative delivery location indicated by the delivery location information (see [0020] "After the delivery location (e.g., original or alternative) is confirmed with the customer...The system may provide a carrier service provider with en-route delivery instructions based on the customer mobile device GPS and operational telematics from the delivery vehicle. The operational telematics may include the GPS location of the delivery vehicle along with dispatch information. Using this information, the dispatch plan for the carrier service provider may be altered to the new delivery location" routing for the carrier changed to include the selected alternative location)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Gillen’s carrier-suggested alternate delivery locations in place of Zhang’s request for a recipient to provide an alternate delivery area. Gillen teaches in [0002] “the person identified as the consignee may not be at the delivery address during the time window when a package is scheduled to be delivered. In which case, a carrier may have to make multiple trips to the address to complete the delivery. This represents an inefficient use of carrier resources”, [0017] “the consignee or "carrier" may suggest an alternative location that may be a fixed location (e.g., an address, a retail location, a landmark, etc.) or a mobile location (e.g., dynamic location). This alternative location information may allow carriers to leverage internal package system information with current physical location information and potential physical locations to determine through internal network algorithms whether to stage, hold and/or re-distribute packages as required to meet customer needs”, and [0052] “the system may proactively suggest one or more alternative delivery location(s) to facilitate more efficient delivery” that by the carrier suggesting alternate delivery destinations frequented by a customer for a shipment to a customer who is absent from their original delivery location, the carrier can use its knowledge about packages to be delivered to make more efficient deliveries that still meet customer needs.
Gillen [0020] teaches a carrier having a dispatch plan to make deliveries that is changed to reflect the alternate delivery location. As discussed above, Gillen also teaches that the carrier’s suggestion of alternate delivery location is motivated by increasing efficient delivery. However, the combination of Zhang and Gillen still does not explicitly teach obtaining next-next delivery information, calculating a driving route from the delivery location to the next delivery location, comparing areas within a threshold distance of candidate locations with the delivery route, and causing candidate location information to be transmitted as alternate delivery location information if a point on the delivery route falls within the threshold distance of the candidate location. Yaqub teaches:
obtains, if estimating that the change target user will be absent, next delivery location information, which is the delivery location information associated in the package information with the package ID of a next-next package to be delivered (see [0046] "after the on-board server 112 receives notification that an addressee will not be present at a delivery location during the expected delivery time, the on-board server 112 determines if the package associated with such requires a signature for proof of delivery. If so, the on-board server 112 reschedules the delivery according to the recipient's availability" and [0048] "Upon receiving updated information (e.g., traffic congestion, new package pickup, cancelled destination, rescheduled delivery, etc.), either from the control center 200, or directly from a customer via SMS, the on-board server 112 recalculates the optimum route using such updated information" for estimating the user will be absent. [0071] "Locations of multiple destinations are input to the on-board server 112. As noted above, this may be done with a bar-code scanner scanning packages for a package delivery service vehicle. Using road map data, the on board server then determines the optimum route, including the which order the destinations should be visited as well as the roads the vehicle should take" for obtaining delivery information for packages and determining which is the following delivery destination to be visited)
calculates a driving route of the delivery vehicle from the delivery location indicated by the target delivery location information to a delivery location indicated by the next delivery location information (see [0069] "during the course of traversing the route, such as, e.g., while visiting a location along the route (vertex), the destinations the delivery van is required to visit and/or the cost of subsequent edges (forward or reverse) may differ from those used during the initial prediction (whether or not the computation predicts a variation of costs or assumes the costs are fixed)...Upon receipt of this updated information, the on-board server recalculates the optimum route, excluding any destinations already visited and take into account that the starting vertex should reflect the current location of the delivery van 100 (e.g.,...only modifying the optimum route after the delivery van has reached the next vertex according to the current optimum route [which is to be updated])" calculating a driving route from the next stop to the next-next stop)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dynamic delivery routing of Yaqub into the delivery system of the combination of Zhang and Gillen. As Yaqub states in [0049] “this [updating the delivery route as discussed in the [0048] citation above] would reduce the cost to the shipper through improved delivery density and a reduction in aborted delivery attempts, a significant benefit since it is estimated that a large percentage of U.S. households have no one home during the day”. Therefore, by incorporating Yaqub’s dynamic routing into the combination of Zhang and Gillen, the last-mile costs to the carrier can be further decreased.
As Gillen teaches in Fig. 6 and [0078] – [0086], frequency of prior visits to a location determine whether the location is a match and can be suggested as an alternate delivery location to the user. The combination of Zhang, Gillen and Yaqub still does not explicitly teach comparing an area around the candidate locations to the delivery route, and transmitting candidate location information as alternative location information for candidate locations that have the delivery route pass through the area surrounding the candidate location. Putcha teaches:
compares  (see [0027] "some embodiments notify customers, typically when rescheduling and/or scheduling delivery, of one or more deliveries and/or delivery times previously scheduled for a delivery near a customer's delivery location. In some implementations, the delivery scheduling system can identify when a customer's delivery location is...within a threshold distance of a pre-established or predicted delivery route")
causes, if  (see [0027] "some embodiments notify customers, typically when rescheduling and/or scheduling delivery, of one or more deliveries and/or delivery times previously scheduled for a delivery near a customer's delivery location. In some implementations, the delivery scheduling system can identify when a customer's delivery location is...within a threshold distance of a pre-established or predicted delivery route" and [0028] "the delivery scheduling system 102 and/or the delivery routing system 112 may detect that a customer that is rescheduling a halted delivery is with a threshold distance of another scheduled delivery, a scheduled delivery route, etc., and can include in the user interface accessed by a customer in rescheduling a halted delivery an indication (e.g., a displayed green leaf, a banner, a pop-up, or the like) that there is already a scheduled delivery near the customer's delivery location")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Putcha’s notifications to the recipient about delivery locations close to a pre-existing route with the alternate delivery location suggestions of the combination of Zhang, Gillen, and Yaqub. As Putcha states in [0025] “the delivery control system 100 may attempt to optimize deliveries…the delivery scheduling system may attempt to optimize deliveries by highlighting and/or restricting rescheduling times when one or more deliveries are already scheduled or have been rescheduled that are…within a threshold distance between a route between two already scheduled and/or rescheduled deliveries”. Putcha further states in [0026] “This can allow the delivery scheduling system to concentrate the rescheduled deliveries based on…pre-established delivery routes…and/or the like. Similarly, by limiting available rescheduling times the system can in part control delivery timing, increase the number of products that can be delivered, increase the number of product deliveries that can be completed, and other such benefits”. Therefore, by restricting redelivered packages to locations within a threshold distance of scheduled delivery routes, the combined system can optimize the number of deliveries completed compared to a system that does not restrict redeliveries to locations close to delivery routes.
Regarding the limitation of comparing an area within a first distance of target candidates with locations on the delivery route, Putcha teaches above that the distance is measured from the delivery route to see if a candidate location falls within the threshold, and does not explicitly teach the distance being measure from the candidate location to see if the delivery route passes within the threshold. Cooper teaches checking an area around a delivery location to determine if a delivery route passes through it, and identifying the location as an eligible delivery location if the route through the area (see [0099] "autonomous delivery eligibility may be established for autonomous delivery destinations if a manual delivery vehicle route passes within a defined distance (e.g., linear distance) of the autonomous delivery location and remains within the defined distance for at least a threshold period of time" threshold measured from delivery location, with route passing through the defined distance making the location eligible. Checking if something is within a defined linear distance from a location is checking whether something falls within a circular area around the location, with the defined distance as the radius of the circle)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of measuring the distance from the delivery location candidate to the delivery route of Cooper for the measuring of the distance from the delivery route to the delivery location candidate of the combination of Zhang, Gillen, Yaqub and Putcha. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Specifically, the result would be predictable because the distance between the delivery location candidate and points on the delivery route is the same regardless of which point you begin the measurement. Therefore, the same delivery candidate locations would be determined to be allowable regardless of which point the measurement originates from.
Regarding claim 4, Zhang teaches:
A presentation apparatus that presents information indicating delivery locations of packages (see Fig. 1 Delivery system 140 and Col. 7 lines 19-25 and 33-38 "a delivery agent (not shown) associated with the delivery system 140 uses the delivery system computing device 141 to facilitate a delivery to a user 101. In an example embodiment, the delivery agent receives a delivery route on the delivery agent computing device 151 from the delivery system 140 via the network 120...the delivery agent travels via received delivery route to the location of the user computing device 110. In an example embodiment, the delivery agent computing device 151 is a mobile handheld device. In another example embodiment, the delivery agent computing device 151 is built in to the delivery vehicle 150")
the presentation apparatus comprising: a memory storing, for each of one or more users,  (see Col. 7 lines 45-48 "the data storage unit 142 comprises a local or remote data storage structure accessible to the delivery system computing device 141 suitable for storing information" and Col. 7 lines 50-53 “the data storage unit 142 stores locations of the user computing device 110…logged by the delivery system 140”)
a communicator that communicates information with a first terminal, which is an information terminal provided for a delivery vehicle, and one or more second terminals, which are information terminals used by the one or more users (see Col. 4 lines 57-59 "Each network computing device 110, 130, 140, and 150 includes a device having a communication module capable of transmitting and receiving data over the network 120" for the communicator, Col. 7 lines 19-25 "a delivery agent (not shown) associated with the delivery system 140 uses the delivery system computing device 141 to facilitate a delivery to a user 101. In an example embodiment, the delivery agent receives a delivery route on the delivery agent computing device 151 from the delivery system 140 via the network 120" for communication with a first terminal, and Col. 6 lines 42-44 "the user computing device 110 communicates with...the delivery system 140 via the network 120")
and a processor that performs a process using information received by the communicator and information stored in the memory (see Fig. 8 processor 2010 and Col. 23 lines 23-25 "The processor 2010 may be configured to execute code or instructions to perform the operations and functionality described herein" for the processor performing the disclosed operations. Col. 6 lines 7-9 "The user 101 may interact with a shopping application 116 that communicates with the delivery system 140 to select a delivery time window" and Col. 7 lines 50-53 "the data storage unit 142 stores locations of the user computing device 110 and/or the delivery agent computing device 151 logged by the delivery system 140" for the information received by the communicator and information stored in memory used in the processes)
wherein the processor obtains second positional information indicating a current position of one of the one or more users and target delivery location information and preferred delivery time information regarding the package to be delivered (see Col. 7 lines 50-53 and 57-61 "the data storage unit 142 stores locations of the user computing device 110...logged by the delivery system 140...the delivery logistics module 146 communicates with the data storage unit 142...to determine the current locations of...the user computing device 110" location of user access from storage of user locations. See Col. 6 lines 51-55 "the merchant system 130... is a component of a delivery system 140" and Col. 2 lines 48-58 "the user provides shipping information to the merchant website, selects a delivery time window, selects an option to deliver to the user computing device location at the time of delivery, confirms the shipping options, and places the order after being presented with a map of a delivery area. Example shipping information may comprise a name and physical address associated with the user, such as the user's residential address or business address. An example delivery time window may comprise a date and a range of time wherein the user should expect delivery")
estimates, on a basis of the second positional information, the target delivery location information, and the preferred delivery time information, whether the user will be absent from a delivery location indicated by the target delivery location information at a time indicated by the obtained preferred delivery time information (see Col. 17 lines 28-35 "If the delivery time window has arrived, the method 230 proceeds to block 240 in FIG. 2. Returning to FIG. 2, in block 240, the delivery system 140 determines if the user 101 is outside of the delivery area. For example, when the delivery time window begins, the delivery system 140 logs the location of the user computing device 110 and determines if the location of the user computing device 110 is within the delivery area" and Col. 12 lines 37-50 “the delivery area may comprise any physical point within a circular area with a radius that is less than or equal to a predefined distance from a fixed physical point. In this example, the delivery area may be a circular area with a radius of 5 miles from a fixed physical point. In this example, the fixed physical point may comprise the shipping address provided by the user. For example, if the user 101 leaves the delivery area during the delivery time window or is not present within the delivery area at the start of the delivery time window, the delivery system may decline to deliver an order of a user 101 and may give the user 101 the option to reschedule the delivery, cancel the order, or accept delivery to the physical address provided by the user 101” delivery time window and delivery area specified by user. If user is not within target location at start of window, determines delivery should be skipped/rescheduled)
Zhang further teaches in Col. 18 line 44 through Col. 19 line 17 that the user specifies a new delivery area when the delivery needs to be rescheduled due to the user being absent from the delivery area at the desired delivery time. Zhang also teaches determining a route to the delivery location for the delivery agent in Col. 7 lines 19-25. Zhang strongly implies that when a delivery is rescheduled in step 660, a new route is transmitted to the delivery agent (see Col. 21 lines 9-23 for updating delivery routes based on changing locations, and see Col. 18 line 44 through Col. 19 line 17 for the user changing the location when rescheduling). However, Zhang does not explicitly teach the memory storing candidate information of delivery location candidates, package identifiers, and third or fourth information, wherein the third information indicates a user-specified delivery location and fourth information indicates a delivery location determined based on candidate location information. Zhang also does not explicitly teach obtaining the delivery location information of a next package to be delivered if the change target user is estimated to be absent, calculating a driving route from the delivery location to the next delivery location, comparing areas around the candidate locations with the delivery route, transmitting alternate delivery information when an area around a candidate location includes a position on the delivery route, and transmitting presentation information to the vehicle terminal regarding an indicated alternative delivery location. Gillen teaches:
a memory storing, for each of one or more users, candidate information indicating one or more delivery location candidates, which are candidates for the delivery location (see [0078] "The process beings at Block 600 with the one or more carrier servers 104 receiving data related to the customer's location. Sources of this data may include an electronic calendar hosted by the carrier, a customer's personal calendar (e.g., outlook calendar), social media location information (e.g., FaceBook, LinkedIn, Twitter, MySpace, Google+, deviantART, LiveJournal, Tagged, Piinerest, Orkut, Pinterest, LINE (Japan), WeChat (China), etc.), geolocators (e.g., smart phones, car navigation devices, computer devices or internet connected devices with geolocation code information), and/or RFID tracing devices. In various embodiments, the one or more carrier servers 104 may periodically gather and store this data for use in further calculations" and [0080] "the one or more carrier servers 104 may analyze a certain time frame of data (e.g., a week, a month, a quarter, a year, etc.) to ascertain where the customer typically resides on certain days of the week (e.g., works at certain locations on certain days) or other patterns (e.g., customer frequents certain stores, restaurants, pharmacies, etc.). The one or more carrier servers 104 may then establish a threshold number of occurrences within a certain time frame to identify a location "match." Multiple occurrences may be identified as a match if each location is within a certain threshold distance")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Gillen’s carrier-suggested alternate delivery locations in place of Zhang’s request for a recipient to provide an alternate delivery area. Gillen teaches in [0002] “the person identified as the consignee may not be at the delivery address during the time window when a package is scheduled to be delivered. In which case, a carrier may have to make multiple trips to the address to complete the delivery. This represents an inefficient use of carrier resources”, [0017] “the consignee or "carrier" may suggest an alternative location that may be a fixed location (e.g., an address, a retail location, a landmark, etc.) or a mobile location (e.g., dynamic location). This alternative location information may allow carriers to leverage internal package system information with current physical location information and potential physical locations to determine through internal network algorithms whether to stage, hold and/or re-distribute packages as required to meet customer needs”, and [0052] “the system may proactively suggest one or more alternative delivery location(s) to facilitate more efficient delivery” that by the carrier suggesting alternate delivery destinations frequented by a customer for a shipment to a customer who is absent from their original delivery location, the carrier can use its knowledge about packages to be delivered to make more efficient deliveries that still meet customer needs.
Gillen [0020] teaches a carrier having a dispatch plan to make deliveries that is changed to reflect the alternate delivery location. As discussed above, Gillen also teaches that the carrier’s suggestion of alternate delivery location is motivated by increasing efficient delivery. However, the combination of Zhang and Gillen still does not explicitly teach obtaining next delivery information, calculating a driving route from the delivery location to the next delivery location, comparing areas within a threshold distance of candidate locations with the delivery route, and causing candidate location information to be transmitted as alternate delivery location information if a point on the delivery route falls within the threshold distance of the candidate location. Yaqub teaches:
obtains, if determining that the user will be absent, next delivery location information, which is delivery location information regarding a package to be delivered next (see [0046] "after the on-board server 112 receives notification that an addressee will not be present at a delivery location during the expected delivery time, the on-board server 112 determines if the package associated with such requires a signature for proof of delivery. If so, the on-board server 112 reschedules the delivery according to the recipient's availability" and [0048] "Upon receiving updated information (e.g., traffic congestion, new package pickup, cancelled destination, rescheduled delivery, etc.), either from the control center 200, or directly from a customer via SMS, the on-board server 112 recalculates the optimum route using such updated information" for estimating the user will be absent. [0071] "Locations of multiple destinations are input to the on-board server 112. As noted above, this may be done with a bar-code scanner scanning packages for a package delivery service vehicle. Using road map data, the on board server then determines the optimum route, including the which order the destinations should be visited as well as the roads the vehicle should take" for obtaining delivery information for packages and determining which is the following delivery destination to be visited)
calculates a driving route of the delivery vehicle from the delivery location indicated by the target delivery location information to a delivery location indicated by the next delivery location information (see [0069] "during the course of traversing the route, such as, e.g., while visiting a location along the route (vertex), the destinations the delivery van is required to visit and/or the cost of subsequent edges (forward or reverse) may differ from those used during the initial prediction (whether or not the computation predicts a variation of costs or assumes the costs are fixed)...Upon receipt of this updated information, the on-board server recalculates the optimum route, excluding any destinations already visited and take into account that the starting vertex should reflect the current location of the delivery van 100 (e.g.,...only modifying the optimum route after the delivery van has reached the next vertex according to the current optimum route [which is to be updated])" calculating a driving route from the next stop to the next-next stop)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dynamic delivery routing of Yaqub into the delivery system of the combination of Zhang and Gillen. As Yaqub states in [0049] “this [updating the delivery route as discussed in the [0048] citation above] would reduce the cost to the shipper through improved delivery density and a reduction in aborted delivery attempts, a significant benefit since it is estimated that a large percentage of U.S. households have no one home during the day”. Therefore, by incorporating Yaqub’s dynamic routing into the combination of Zhang and Gillen, the last-mile costs to the carrier can be further decreased.
As Gillen teaches in Fig. 6 and [0078] – [0086], frequency of prior visits to a location determine whether the location is a match and can be suggested as an alternate delivery location to the user. The combination of Zhang, Gillen and Yaqub still does not explicitly teach comparing an area around the candidate locations to the delivery route, and transmitting candidate location information as alternative location information for candidate locations that have the delivery route pass through the area surrounding the candidate location. Putcha teaches:
compares  (see [0027] "some embodiments notify customers, typically when rescheduling and/or scheduling delivery, of one or more deliveries and/or delivery times previously scheduled for a delivery near a customer's delivery location. In some implementations, the delivery scheduling system can identify when a customer's delivery location is...within a threshold distance of a pre-established or predicted delivery route")
and causes, if the  (see [0027] "some embodiments notify customers, typically when rescheduling and/or scheduling delivery, of one or more deliveries and/or delivery times previously scheduled for a delivery near a customer's delivery location. In some implementations, the delivery scheduling system can identify when a customer's delivery location is...within a threshold distance of a pre-established or predicted delivery route" and [0028] "the delivery scheduling system 102 and/or the delivery routing system 112 may detect that a customer that is rescheduling a halted delivery is with a threshold distance of another scheduled delivery, a scheduled delivery route, etc., and can include in the user interface accessed by a customer in rescheduling a halted delivery an indication (e.g., a displayed green leaf, a banner, a pop-up, or the like) that there is already a scheduled delivery near the customer's delivery location")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Putcha’s notifications to the recipient about delivery locations close to a pre-existing route with the alternate delivery location suggestions of the combination of Zhang, Gillen, and Yaqub. As Putcha states in [0025] “the delivery control system 100 may attempt to optimize deliveries…the delivery scheduling system may attempt to optimize deliveries by highlighting and/or restricting rescheduling times when one or more deliveries are already scheduled or have been rescheduled that are…within a threshold distance between a route between two already scheduled and/or rescheduled deliveries”. Putcha further states in [0026] “This can allow the delivery scheduling system to concentrate the rescheduled deliveries based on…pre-established delivery routes…and/or the like. Similarly, by limiting available rescheduling times the system can in part control delivery timing, increase the number of products that can be delivered, increase the number of product deliveries that can be completed, and other such benefits”. Therefore, by restricting redelivered packages to locations within a threshold distance of scheduled delivery routes, the combined system can optimize the number of deliveries completed compared to a system that does not restrict redeliveries.
Regarding the limitation of comparing an area within a first distance of target candidates with locations on the delivery route, Putcha teaches above that the distance is measured from the delivery route to see if a candidate location falls within the threshold, and does not explicitly teach the distance being measure from the candidate location to see if the delivery route passes within the threshold. Cooper teaches checking an area around a delivery location to determine if a delivery route passes through it, and identifying the location as an eligible delivery location if the route through the area (see [0099] "autonomous delivery eligibility may be established for autonomous delivery destinations if a manual delivery vehicle route passes within a defined distance (e.g., linear distance) of the autonomous delivery location and remains within the defined distance for at least a threshold period of time" threshold measured from delivery location, with route passing through the defined distance making the location eligible. Checking if something is within a defined linear distance from a location is checking whether something falls within a circular area around the location, with the defined distance as the radius of the circle)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of measuring the distance from the delivery location candidate to the delivery route of Cooper for the measuring of the distance from the delivery route to the delivery location candidate of the combination of Zhang, Gillen, Yaqub and Putcha. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Specifically, the result would be predictable because the distance between the delivery location candidate and points on the delivery route is the same regardless of which point you begin the measurement. Therefore, the same delivery candidate locations would be determined to be allowable regardless of which point the measurement originates from.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rademaker (U.S. Pre-Grant Publication No. 2012/0030133) teaches determining rendezvous points for recipients and delivery drivers following a failed delivery
Raman (U.S. Pre-Grant Publication No. 2016/0379167) teaches customers selecting preferred delivery windows
Wilkinson (U.S. Patent No. 10,860,967) teaches estimating if a user can return to a delivery location or is in the process of returning to a location based on the user’s location relative to a geofence
Ekkel et al. (WIPO Publication No. 2016/105195) teaches providing a designated alternate delivery address to a delivery person if the recipient is unavailable to receive a package
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        7/28/2022